Title: From Thomas Jefferson to Charles Christian, 14 January 1807
From: Jefferson, Thomas
To: Christian, Charles


                        
                            Sir
                            
                            Washington Jan. 14. 07.
                        
                        I have duly recieved your letter of Dec. 24. conveying a tender, by the officers, noncommissioned officers
                            & privates of the Saratoga rangers, of their voluntary services to support the constitution, laws, & integrity of our
                            country, when the Constitutional authorities shall declare it necessary, and I now, on the public behalf return them
                            thanks for this example of patriotic spirit always a friend to peace, & believing it to promote eminently the happiness
                            & prosperity of mankind, I am ever unwilling that it should be disturbed until greater & more imperious interests call
                            for an appeal to force. whenever that shall take place, I feel a perfect confidence that the energy & enterprize
                            displayed by my fellow citizens in the pursuits of peace, will be equally eminent in those of war. the legislature have
                            now under consideration, in what manner, & to what extent, the Executive may be permitted to accept the service of
                            volunteers, should the public peace be disturbed either from without or within. in whatever way they shall give that
                            authority the Saratoga rangers may be assured that no unreasonable use shall be made of the proffer which their laudable
                            zeal has prompted them to make. with my acknolegements to them, I pray you to accept personally the assurance of my high
                            consideration & respect.
                        
                            Th: Jefferson
                            
                        
                    